Exhibit 10.1

 

TAX MATTERS AGREEMENT

 

BY AND BETWEEN

 

JDS UNIPHASE CORPORATION

 

 

AND

 

LUMENTUM HOLDINGS INC.

 

 

JULY 31, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

1.1

Certain Definitions

2

 

 

 

1.2

Other Terms

7

 

 

 

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS

8

 

 

 

2.1

JDSU’s Responsibility

8

 

 

 

2.2

Holdings’ Responsibility

8

 

 

 

2.3

Agent

8

 

 

 

2.4

Manner of Tax Return Preparation

8

 

 

 

ARTICLE III

LIABILITY FOR ORDINARY COURSE TAXES

9

 

 

 

3.1

JDSU’s Liability for Ordinary Course Taxes and Contribution

9

 

 

 

3.2

Holdings’ Liability for Ordinary Course Taxes

9

 

 

 

3.3

Straddle Periods

9

 

 

 

3.4

Refunds

9

 

 

 

3.5

Payment of Tax Liability

9

 

 

 

3.6

Computation

10

 

 

 

ARTICLE IV

SEPARATION TAXES, TRANSFER TAXES, TAX ITEMS AND TAX ASSETS

10

 

 

 

4.1

Separation Taxes

10

 

 

 

4.2

Continuing Covenants

11

 

 

 

4.3

Transfer Taxes

12

 

 

 

4.4

Allocation of Tax Items

12

 

 

 

4.5

Allocation of Tax Assets

12

 

 

 

ARTICLE V

EMPLOYEE WAGES

13

 

 

 

ARTICLE VI

INDEMNIFICATION

13

 

 

 

6.1

In General

13

 

 

 

6.2

Inaccurate or Incomplete Information

13

 

 

 

6.3

No Indemnification for Tax Items

13

 

 

 

ARTICLE VII

PAYMENTS

13

 

 

 

7.1

Estimated Tax Payments

13

 

 

 

7.2

True-Up Payments

14

 

 

 

7.3

Redetermination Amounts

14

 

 

 

7.4

Payments of Refunds and Credits

14

 

 

 

7.5

Payments Under This Agreement

14

 

 

 

ARTICLE VIII

TAX PROCEEDINGS

15

 

 

 

8.1

In General

15

 

 

 

8.2

Participation of non-Filing Party

15

 

 

 

8.3

Notice

15

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

8.4

Control of Separation Tax Proceedings

15

 

 

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

16

 

 

 

9.1

Corporate Power; Facsimile Signatures

16

 

 

 

9.2

Cooperation and Separation of Information

16

 

 

 

9.3

Dispute Resolution

17

 

 

 

9.4

Confidentiality

18

 

 

 

9.5

Setoff

18

 

 

 

9.6

Governing Law; Submission to Jurisdiction; Waiver of Trial

18

 

 

 

9.7

Survival of Covenants

18

 

 

 

9.8

Waivers of Default

18

 

 

 

9.9

Force Majeure

18

 

 

 

9.10

Notices

19

 

 

 

9.11

Termination

20

 

 

 

9.12

Changes in Law

20

 

 

 

9.13

Severability

20

 

 

 

9.14

Entire Agreement

20

 

 

 

9.15

Assignment; No Third-Party Beneficiaries

20

 

 

 

9.16

Specific Performance

20

 

 

 

9.17

Amendment

21

 

 

 

9.18

Rules of Construction

21

 

 

 

9.19

Counterparts

21

 

 

 

9.20

Item 10 and Item 11 in SCHEDULE 2.3(A)(I) to the CONTRIBUTION AGREEMENT

21

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

SCHEDULE 4.5(A)

Tax Assets

 

iii

--------------------------------------------------------------------------------

 


 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (this “Agreement”) dated as of July 31, 2015, is by
and between: JDS Uniphase Corporation, a Delaware corporation which is
anticipated to be renamed Viavi Solutions, Inc. (“JDSU”), and Lumentum Holdings
Inc., a Delaware corporation, (“Holdings”).  Certain terms used in this
Agreement are defined in Section 1.1.

 

RECITALS

 

WHEREAS, as of the date hereof, JDSU and its direct and indirect domestic
subsidiaries are members of an Affiliated Group, of which JDSU is the common
parent; and

 

WHEREAS, the Board of Directors of JDSU has determined that it is in the best
interests of JDSU and its shareholders to create a new publicly traded company
to operate the Holdings Business; and

 

WHEREAS, pursuant to the CONTRIBUTION AGREEMENT, JDSU has previously transferred
certain assets and liabilities to Lumentum Operations LLC (“Lumentum”) in
consideration for one hundred percent (100%) of the membership interests in
Lumentum Operations LLC (the “Membership Interest”) (“Contribution”); and

 

WHEREAS, after the Contribution, JDSU transferred its Membership Interest to
Lumentum Inc. in consideration for 58,758,044 shares of Common Stock of Lumentum
Inc., par value $0.001 (the “Lumentum Common Stock”), 40,000 shares of Series A
Preferred Stock of Lumentum Inc. (the “Lumentum Series A Stock”) and 104,883
shares of Series B Preferred Stock of Lumentum Inc. (the “Lumentum Series B
Stock”); and

 

WHEREAS, pursuant to the SEPARATION AND DISTRIBUTION AGREEMENT, among other
things, JDSU will contribute the Lumentum Common Stock and Lumentum Series B
Stock it holds to Holdings (the “Separation”); and

 

WHEREAS, pursuant to the SEPARATION AND DISTRIBUTION AGREEMENT, JDSU will
distribute all of the issued and outstanding common stock of Holdings (“Holdings
Common Stock”) to the holders of issued and outstanding shares of the common
stock of JDSU (“JDSU Common Stock”) as of the Record Date by means of a pro rata
distribution of one share of Holdings Common Stock for every five shares of JDSU
Common Stock held thereby (the “Distribution”); and

 

WHEREAS, for U.S. federal income tax purposes, the Contribution contemplated by
the SEPARATION AND DISTRIBUTION AGREEMENT is intended to constitute a taxable
disposition of the Lumentum Assets that results in a tax basis step-up; and

 

WHEREAS, for U.S. federal income tax purposes, the Separation and Distribution 
contemplated by the SEPARATION AND DISTRIBUTION AGREEMENT, taken together, are
intended to qualify as a tax-free transaction pursuant to sections 355(a) and
368(a)(1)(D) of the Code, and this Agreement is hereby adopted as a plan of
reorganization within the meaning of section 368 of the Code and sections
1.368-2(g) and 1.368-3(a) of the United States Income Tax Regulations (the
“Regulations”); and

 

WHEREAS, in contemplation of the Distribution, pursuant to which the Holdings
Group will cease to be members of the Affiliated Group of which JDSU is the
common parent, the parties have determined to enter into this Agreement, setting
forth their agreement with respect to certain tax matters.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound hereby, agree as follows:

 

Article I

 

DEFINITIONS

 

1.1                               Certain Definitions.  For purposes of this
Agreement, the following terms shall have the meanings specified in this
section:

 

(1)                                 “Active Trade or Business” means the active
conduct (as defined in Section 355(b)(2) of the Code and the regulations
thereunder) by Holdings and its “separate affiliated group” (as defined in
Section 355(b)(3)(B) of the Code) of the Holdings Business as conducted
immediately prior to the Distribution or by JDSU and its “separate affiliated
group” (as defined in Section 355(b)(3)(B) of the Code) of the JDSU Business as
conducted immediately prior to the Distribution.

 

(2)                                 “Affiliated Group” means an affiliated group
of corporations within the meaning of section 1504(a)(1) of the Code that files
a consolidated return for United States federal Income Tax purposes.

 

(3)                                 “After Tax Amount” means any additional
amount necessary to reflect the Tax consequences of the receipt or accrual of
any payment required to be made under this Agreement (including payment of an
additional amount or amounts hereunder and the effect of the deductions
available for interest paid or accrued and for Taxes such as state and local
Income Taxes), determined by using the highest applicable statutory corporate
Income Tax rate (or rates, in the case of an item that affects more than one
Tax) for the relevant taxable period (or portion thereof).

 

(4)                                 “Agreement” shall have the meaning set forth
in the preamble hereto.

 

(5)                                 “Audit” means any audit, assessment of
Taxes, other examination by any Taxing Authority, proceeding, or appeal of such
a proceeding relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

 

(6)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(7)                                 “Combined Return” means any Tax Return,
other than with respect to United States federal Income Taxes, filed on a
consolidated, combined (including nexus combination, worldwide combination,
domestic combination, line of business combination or any other form of
combination) or unitary basis wherein Holdings or one or more Holdings
Affiliates join in the filing of such Tax Return (for any taxable period or
portion thereof) with JDSU or one or more JDSU Affiliates.

 

(8)                                 “Consolidated Return” means any Tax Return
with respect to United States federal Income Taxes filed on a consolidated basis
wherein Holdings or one or more Holdings Affiliates join in the filing of such
Tax Return (for any taxable period or portion thereof) with JDSU or one or more
JDSU Affiliates.

 

(9)                                 “Contribution” shall have the meaning set
forth in the recitals hereto.

 

(10)                          “CONTRIBUTION AGREEMENT” means the CONTRIBUTION
AGREEMENT dated as of July 31, 2015, by and between JDSU and Lumentum.

 

2

--------------------------------------------------------------------------------


 

(11)                          “Distribution” shall have the meaning set forth in
the recitals hereto.

 

(12)                          “Distribution Date” means the date on which the
Distribution is effected.

 

(13)                          “Distribution Effective Time” means the time at
which the Distribution occurs on the Distribution Date, which shall be deemed to
be 12:01 a.m., Eastern Daylight Time.

 

(14)                          “Estimated Tax Installment Date” means, with
respect to United States federal Income Taxes, the estimated Tax installment due
dates prescribed in section 6655(c) of the Code and, in the case of any other
Tax, means any other date on which an installment payment of an estimated amount
of such Tax is required to be made.

 

(15)                          “Filing Party” shall have the meaning set forth in
Section 8.1.

 

(16)                          “Final Determination” means the final resolution
of liability for any Tax for any taxable period, by or as a result of (i) a
final and unappealable decision, judgment, decree or other order by any court of
competent jurisdiction; (ii) a final settlement with the IRS, a closing
agreement or accepted offer in compromise under section 7121 or section 7122 of
the Code, or a comparable agreement under the laws of other jurisdictions, which
resolves the entire Tax liability for any taxable period; (iii) any allowance of
a refund or credit in respect of an overpayment of Tax, but only after the
expiration of all periods during which such refund may be recovered by the
jurisdiction imposing the Tax; or (iv) any other final disposition, including by
reason of the expiration of the applicable statute of limitations.

 

(17)                          “Force Majeure” means, with respect to a party, an
event beyond the control of such party (or any Person acting on its behalf),
which by its nature could not reasonably have been foreseen by such party (or
such Person), or, if it could have reasonably been foreseen, was unavoidable,
and includes acts of God, storms, floods, riots, fires, sabotage, civil
commotion or civil unrest, interference by civil or military authorities, acts
of war (declared or undeclared) or armed hostilities or other national or
international calamity or one (1) or more acts of terrorism or failure of energy
sources or distribution facilities.

 

(18)                          “Holdings” shall have the definition set forth in
the preamble hereto.

 

(19)                          “Holdings Affiliate” means any corporation or
other entity directly or indirectly “controlled” by Holdings at the time in
question, where “control” means the ownership of fifty percent (50%) of the
ownership interests of such corporation or other entity (by vote or value) or
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such corporation or other entity.

 

(20)                          “Holdings Business” means the business and
operations conducted by Holdings and the Holdings Affiliates, including the
Lumentum Business, as such business and operations will continue after the
Distribution Date.

 

(21)                          “Holdings Business Records” shall have the meaning
set forth in Section 9.2(b).

 

(22)                          “Holdings Capital Stock” means all classes or
series of capital stock of Holdings, including (i) common stock, (ii) all
options, warrants and other rights to acquire such capital stock, and (iii) all
instruments properly treated as stock in Holdings for U.S. federal income tax
purposes.

 

3

--------------------------------------------------------------------------------


 

(23)                          “Holdings Group Assets” shall mean the assets of
the Holdings Group after the Distribution Date, as determined under the
SEPARATION AND DISTRIBUTION AGREEMENT by and among the parties.

 

(24)                          “Holdings Group” means the Affiliated Group, or
similar group of entities as defined under corresponding provisions of the laws
of other jurisdictions, of which Holdings will be the common parent corporation
immediately after the Distribution and including any corporation or other entity
which may become a member of such group from time to time.

 

(25)                          “Holdings Separate Tax Amount” shall mean with
respect to any Tax Return, the amount of Taxes attributable to a
Post-Distribution Period that Holdings and each Holdings Affiliate would have
incurred if they had filed a consolidated return, combined return or a separate
return, as the case may be, separate from the members of the JDSU Group, for the
relevant Tax period, and such amount shall be computed by JDSU in a manner
consistent with (i) general Tax accounting principles, (ii) the Code and the
Treasury regulations promulgated thereunder, (iii) applicable provisions of the
laws of any other jurisdictions, and (iii) past practice.

 

(26)                          “Income Tax” means any federal, state, local or
foreign Tax determined (in whole or in part) by reference to net income, net
worth, gross receipts or capital, or any such Taxes imposed in lieu of such a
Tax.  For the avoidance of doubt, the term “Income Tax” includes any franchise
Tax, net worth, gross receipts, capital or any such Taxes imposed in lieu of
such a Tax.

 

(27)                          “Income Tax Return” means any Tax Return relating
to any Income Tax.

 

(28)                          “IRS” means the United States Internal Revenue
Service or any successor thereto, including its agents, representatives, and
attorneys.

 

(29)                          “JDSU” shall have the meaning set forth in the
preamble hereto.

 

(30)                          “JDSU Affiliate” means any corporation or other
entity directly or indirectly “controlled” by JDSU where “control” means the
ownership of fifty percent (50%) of the ownership interests of such corporation
or other entity (by vote or value) or the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
corporation or other entity, but at all times excluding Holdings and all
Holdings Affiliates.

 

(31)                          “JDSU Business” means all of the businesses and
operations conducted by JDSU and the JDSU Affiliates, excluding the Holdings
Business at any time, whether prior to, or after the Distribution Date.

 

(32)                          “JDSU Group” means the Affiliated Group, or
similar group of entities as defined under corresponding provisions of the laws
of other jurisdictions, of which JDSU is the common parent corporation, and any
corporation or other entity which may be, may have been or may become a member
of such group from time to time, but excluding any member of the Holdings Group.

 

(33)                          “JDSU Group Assets” shall mean the assets of JDSU
after the Distribution Date, as determined under the SEPARATION AND DISTRIBUTION
AGREEMENT by and among the parties.

 

(34)                          “Lumentum” shall have the meaning set forth in the
recitals hereto.

 

(35)                          “Lumentum Assets” means the assets transferred to
Lumentum pursuant to the CONTRIBUTION AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

(36)                          “Lumentum Business” means the communications and
commercial optical products business of JDSU, including (a) the businesses and
operations conducted prior to the Distribution Effective Time by Lumentum, but
excluding those businesses set forth on SCHEDULE 1.1(28) of the CONTRIBUTION
AGREEMENT, and (b) any other businesses or operations conducted primarily
through the use of Lumentum Assets.

 

(37)                          “Non-Income Tax Return” means any Tax Return
relating to any Tax other than an Income Tax.

 

(38)                          “Officer’s Certificate” means a letter executed by
an officer of JDSU or Holdings and provided to Tax Adviser as a condition for
the completion of a Tax Opinion.

 

(39)                          “Ordinary Course Taxes” means Taxes other than
(i) Separation Taxes, (ii) Transfer Taxes and (iii) Taxes resulting from, or
arising in connection with, the Contribution.

 

(40)                          “Owed Party” shall have the meaning set forth in
Section 7.5.

 

(41)                          “Owing Party” shall have the meaning set forth in
Section 7.5.

 

(42)                          “Payment Period” shall have the meaning set forth
in Section 7.5(e).

 

(43)                          “Post-Distribution Period” means any taxable
period (or portion thereof) beginning after the Distribution Date.

 

(44)                          “Pre-Distribution Period” means any taxable period
(or portion thereof) ending on or before the Distribution Date.

 

(45)                          “Separation” shall have the meaning set forth in
the recitals hereto.

 

(46)                          “SEPARATION AND DISTRIBUTION AGREEMENT” means the
SEPARATION AND DISTRIBUTION AGREEMENT dated as of July 31, 2015, by and between
JDSU, Lumentum and Holdings.

 

(47)                          “Separation Taxes” means any Taxes imposed on, or
increase in Taxes incurred by, JDSU, Holdings or any of their respective
Affiliates, and any Taxes imposed on any third party for which JDSU, Holdings or
any of their respective Affiliates is or becomes liable for any reason,
resulting from, or arising in connection with, the failure of the Separation and
Distribution to qualify as a transaction in which no income, gain or loss is
recognized pursuant to sections 355 and 368(a)(1)(D) of the Code (including any
Tax resulting from the application of section 355(d) or section 355(e) of the
Code to the Separation and Distribution but only to the extent such Tax is not
reduced by a Tax Asset) or corresponding provisions of the laws of any other
jurisdictions.

 

(48)                          “Sole Responsibility Item” means any Tax Item for
which the non-Filing Party has the entire economic liability under this
Agreement.

 

(49)                          “Straddle Period” shall mean any taxable period
that begins on or before and ends after the Distribution Date.

 

(50)                          “Supplemental Tax Opinion” shall have the meaning
set forth in Section 4.2(c).

 

5

--------------------------------------------------------------------------------


 

(51)                          “Tax Adviser” means a nationally recognized
accounting firm (i) selected by JDSU to provide a Tax Opinion and (ii) selected
by the parties, by mutual consent, to provide a Supplemental Tax Opinion.

 

(52)                          “Tax Asset” means any Tax Item that has accrued
for Tax purposes, but has not been realized during the taxable period in which
it has accrued, and that could reduce a Tax in another taxable period, including
a net operating loss, net capital loss, research and development tax credit,
investment tax credit, foreign tax credit, charitable deduction or credit
related to alternative minimum tax or any other Tax credit.

 

(53)                          “Tax Benefit” means a reduction in the Tax
liability (or increase in refund or credit or any item of deduction or expense)
of a taxpayer (or of the Affiliated Group, or similar group of entities as
defined under corresponding provisions of the laws of any other jurisdiction, of
which it is a member) for any taxable period.  Except as otherwise provided in
this Agreement, a Tax Benefit shall be deemed to have been realized or received
from a Tax Item in a taxable period only if and to the extent that the Tax
liability of the taxpayer (or of the Affiliated Group, or similar group of
entities as defined under corresponding provisions of the laws of any other
jurisdiction, of which it is a member) for such period, after taking into
account the effect of the Tax Item on the Tax liability of such taxpayer (or of
the Affiliated Group, or similar group of entities as defined under
corresponding provisions of the laws of any other jurisdiction, of which it is a
member) in the current period and all prior periods, is less than it would have
been had such Tax liability been determined without regard to such Tax Item.

 

(54)                          “Tax Detriment” means an increase in the Tax
liability (or reduction in refund or credit or any item of deduction or expense)
of a taxpayer (or of the Affiliated Group, or similar group of entities as
defined under corresponding provisions of the laws of any other jurisdiction, of
which it is a member) for any taxable period.  Except as otherwise provided in
this Agreement, a Tax Detriment shall be deemed to have been realized or
incurred from a Tax Item in a taxable period only if and to the extent that the
Tax liability of the taxpayer (or of the Affiliated Group, or similar group of
entities as defined under corresponding provisions of the laws of any other
jurisdiction, of which it is a member) for such period, after taking into
account the effect of the Tax Item on the Tax liability of such taxpayer (or of
the Affiliated Group, or similar group of entities as defined under
corresponding provisions of the laws of any other jurisdiction, of which it is a
member) in the current period and all prior periods, is more than it would have
been had such Tax liability been determined without regard to such Tax Item.

 

(55)                          “Tax Item” means any item of income, gain, loss,
deduction, expense or credit, or other attribute that may have the effect of
increasing or decreasing any Tax.

 

(56)                          “Tax Opinion” means an opinion issued by Tax
Adviser as one of the conditions to completing the Distribution addressing
certain United States federal Income Tax consequences of the Distribution under
sections 355 and 368(a)(1)(D) of the Code

 

(57)                          “Tax Return” means any return, report,
certificate, form or similar statement or document (including any related or
supporting information or schedule attached thereto and any information return,
amended tax return, claim for refund or declaration of estimated Tax) required
to be supplied to, or filed with, a Taxing Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
laws, regulations or administrative requirements relating to any Tax.

 

(58)                          “Taxes” means all federal, state, local or foreign
taxes, charges, fees, duties, levies, imposts, rates or other assessments,
including income, gross receipts, excise, property, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code

 

6

--------------------------------------------------------------------------------


 

§59A), customs duties,  profits, sales, use, license, capital stock, transfer,
registration, franchise, payroll, unemployment, disability, withholding, social
security, value added, alternative or add-on minimum, estimated, or other tax of
any kind whatsoever, (including any interest, penalties or additions
attributable thereto and including any obligations to indemnify or otherwise
assume or succeed to the Tax liability of any other Person) and a “Tax” shall
mean any one of such Taxes .

 

(59)                          “Taxing Authority” means any governmental
authority or any subdivision, agency, commission or authority thereof or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or imposition of any Tax (including the IRS).

 

(60)                          “Transfer Taxes” means all transfer, sales, use,
excise, stock, stamp, stamp duty, stamp duty reserve, stamp duty land,
documentary, filing, recording, registration, value-added and other similar
Taxes (excluding, for the avoidance of doubt, any income, gains, profit or
similar Taxes, however assessed).

 

1.2                               Other Terms.  For purposes of this Agreement,
the following terms have the meanings set forth in the sections indicated:

 

Term

 

Section

 

 

 

Dispute

 

Section 9.3

 

 

 

Holdings Common Stock

 

Recitals

 

 

 

Initial Notice

 

Section 9.3(b)

 

 

 

JDSU Common Stock

 

Recitals

 

 

 

Law

 

Section 1.1(32) of the CONTRIBUTION AGREEMENT

 

 

 

Lumentum Common Stock

 

Recitals

 

 

 

Lumentum Series A Stock

 

Recitals

 

 

 

Lumentum Series B Stock

 

Recitals

 

 

 

Membership Interest

 

Recitals

 

 

 

Person

 

Section 1.1(33) of the CONTRIBUTION AGREEMENT

 

 

 

PLR

 

Section 4.2(c)

 

 

 

Record Date

 

Section 1.1(28) of the SEPARATION AND DISTRIBUTION AGREEMENT

 

 

 

Regulations

 

Recitals

 

 

 

Response

 

Section 9.3(b)

 

7

--------------------------------------------------------------------------------

 


 

Article II

 

PREPARATION AND FILING OF TAX RETURNS

 

2.1                               JDSU’s Responsibility.  Subject to the other
applicable provisions of this Agreement, JDSU shall have sole and exclusive
responsibility for the preparation and filing of:

 

(a)                                 all Consolidated Returns and all Combined
Returns for any taxable period;

 

(b)                                 all Income Tax Returns (other than
Consolidated Returns and Combined Returns) with respect to JDSU and/or any JDSU
Affiliate for any taxable period;

 

(c)                                  all Non-Income Tax Returns with respect to
JDSU, any JDSU Affiliate, or the JDSU Business or any part thereof for any
taxable period; and

 

(d)                                 all Non-Income Tax Returns with respect to
Holdings, any Holdings Affiliate, or the Holdings Business or any part thereof,
that are required to be filed for any taxable period (taking into account any
extension of time which has been requested or received) on or prior to the
Distribution Date.

 

2.2                               Holdings’ Responsibility.  Holdings shall have
sole and exclusive responsibility for the preparation and filing of:

 

(a)                                 all Income Tax Returns (other than
Consolidated Returns and Combined Returns) with respect to Holdings and/or any
Holdings Affiliate for any taxable period that are required to be filed after
the Distribution Date; and

 

(b)                                 all Non-Income Tax Returns with respect to
Holdings, any Holdings Affiliate, or the Holdings Business or any part thereof,
that are required to be filed for any taxable period (taking into account any
extension of time which has been requested or received) after the Distribution
Date.

 

2.3                               Agent.  Subject to the other applicable
provisions of this Agreement, Holdings hereby irrevocably designates, and agrees
to cause each Holdings Affiliate to so designate, JDSU as its sole and exclusive
agent and attorney-in-fact to take such action (including execution of
documents) as JDSU, in its sole discretion, may deem appropriate in any and all
matters (including Audits) relating to any Tax Return described in
Section 2.1subject, however, to the joint control provisions and control by a
non-Filing Party provisions in Section 8.

 

2.4                               Manner of Tax Return Preparation.

 

(a)                                 Unless otherwise required by a Taxing
Authority, the parties hereby agree to prepare and file all Tax Returns, and to
take all other actions, in a manner consistent with this Agreement.  All Tax
Returns shall be filed on a timely basis (taking into account applicable
extensions) by the party responsible for filing such returns under this
Agreement.

 

(b)                                 Subject to the other applicable provisions
of this Agreement, JDSU and Holdings shall each have the exclusive right, in its
sole discretion, with respect to any Tax Return for which it is responsible
under Sections 2.1 and 2.2, to determine (1) the manner in which such Tax Return
shall be prepared and filed, including the elections, method of accounting,
positions, conventions and principles of taxation to be used and the manner in
which any Tax Item shall be reported, (2) whether any extensions shall be
requested, (3) the elections that will be made on such Tax Return, (4) whether
any amended Tax Returns shall be filed, (5) whether any claims for refund shall
be made, (6) whether any refunds shall be

 

8

--------------------------------------------------------------------------------


 

paid by way of refund or credited against any liability for the related Tax, and
(7) whether to retain outside firms to prepare and/or review such Tax Returns.

 

Article III

 

LIABILITY FOR ORDINARY COURSE TAXES

 

3.1                               JDSU’s Liability for Ordinary Course Taxes and
Contribution.  JDSU shall be liable for Taxes resulting from, or arising in
connection with, the Contribution and for the following Ordinary Course Taxes,
and shall be entitled to receive and retain all refunds of:

 

(a)                                 all Ordinary Course Taxes attributable to
the JDSU Group, the JDSU Group Assets or the JDSU Business, in each case for any
and all periods;

 

(b)                                 except with respect to foreign Holdings
Affiliates, all Ordinary Course Taxes attributable to the Holdings Group, the
Holdings Group Assets or the Holdings Business, in each case for any and all
Pre-Distribution Periods; and

 

(c)                                  all Ordinary Course Taxes for which the
Holdings Group may be liable by virtue of any agreement or arrangement with
respect to Taxes (other than pursuant to this Agreement or any other agreements
entered into in connection with the Distribution) entered into on or prior to
the Distribution Date.

 

3.2                               Holdings’ Liability for Ordinary Course
Taxes.   Holdings and each Holdings Affiliate shall be liable for (i) all
Ordinary Course Taxes attributable to any and all members of the Holdings Group
or the Holdings Group Assets or the Holdings Business, in each case for any and
all Post-Distribution Periods and (ii) all Ordinary Course Taxes attributable to
foreign Holdings Affiliates for any and all periods.  Notwithstanding anything
to the contrary in Section 3.1 and this Section 3.2, Holdings and each Holdings
Affiliate shall be liable for, and shall indemnify and hold harmless JDSU from
and against any liability for, (1) Taxes directly arising as a result of any
pre-Distribution license or other transfer of certain intellectual property
rights related to the Holdings Business to a foreign Holdings Affiliate and
(2) any and all costs (including, e.g., legal fees) related to the adoption and
implementation of such license or transfer, but, in the case of (1) and (2),
only if both Holdings and JDSU agreed to such license or transfer.

 

3.3                               Straddle Periods.  For purposes of Sections
3.1 and 3.2, in the case of any Straddle Period, (i) property taxes and
exemptions, allowances or deductions that are calculated on an annualized basis
shall be apportioned between the Pre-Distribution Period and the
Post-Distribution Period on a daily pro-rata basis and (ii) all other Ordinary
Course Taxes shall be apportioned between the Pre-Distribution Period and the
Post-Distribution Period on a closing of the books basis as of the close of
business on the Distribution Date.

 

3.4                               Refunds.  The amount of any refunds, credits
or offsets of Ordinary Course Taxes relating to (i) the Holdings Group (other
than foreign Holdings Affiliates), the Holdings Group Assets or the Holdings
Business for a Pre-Distribution Period shall be for the account of JDSU,
(ii) the Holdings Group, the Holdings Group Assets or the Holdings Business for
a Post-Distribution Period shall be for the account of Holdings, and (iii) the
JDSU Group, the JDSU Group Assets or the JDSU Business shall for the account of
JDSU.

 

3.5                               Payment of Tax Liability.  If one party is
liable or responsible for Taxes, under Sections 3.1 through 3.3, with respect to
Tax Returns for which another party is responsible for preparing and/or

 

9

--------------------------------------------------------------------------------


 

filing, or with respect to Taxes that are paid by another party, then the liable
or responsible party shall pay the Taxes (or a reimbursement of such Taxes) to
the other party pursuant to Section 7.5.

 

3.6                               Computation.  With respect to any Tax Return
filed by JDSU for which Holdings is liable for Taxes under this Article III,
JDSU shall provide Holdings with a written calculation in reasonable detail
(including copies of work sheets and other materials used in preparation
thereof) setting forth the amount of any Holdings Separate Tax Amount or
estimated Holdings Separate Tax Amount (for purposes of Section 7.1).  Holdings
shall have the right to review and comment on such calculation.  Any dispute
with respect to such calculation shall be resolved pursuant to Section 9.3;
provided, however, that, notwithstanding any dispute with respect to any such
calculation, in no event shall any payment attributable to the amount of any
Holdings Separate Tax Amount or estimated Holdings Separate Tax Amount be paid
later than the date provided in Section 7.

 

Article IV

 

SEPARATION TAXES, TRANSFER TAXES, TAX ITEMS AND TAX ASSETS

 

4.1                               Separation Taxes.

 

(a)                                 JDSU’s Liability for Separation Taxes.  JDSU
shall be liable for any Separation Taxes other than such Taxes for which
Holdings is liable under Section 4.1(b).

 

(b)                                 Holdings’ Liability for Separation Taxes. 
Holdings shall be liable for any Separation Taxes attributable to, caused by, or
result from, one or more of the following:

 

(i)                                    any action or omission by Holdings (or
any Holdings Affiliate) after the Distribution at any time, that is inconsistent
with any material, information, covenant or representation related to Holdings,
any Holdings Affiliate, or the Holdings Business in an Officer’s Certificate,
Tax Opinion or Supplemental Tax Opinion;

 

(ii)                                any action or omission by Holdings (or any
Holdings Affiliate), after the Distribution Date (including any act or omission
that is in furtherance of, connected to, or part of a plan or series of related
transactions (within the meaning of section 355(e) of the Code) occurring on or
prior to the Distribution Date) including a cessation, transfer to affiliates or
disposition of the Active Trade or Business, stock buyback or payment of an
extraordinary dividend;

 

(iii)                            any acquisition of any stock or assets of
Holdings (or any Holdings Affiliate) by one or more other persons (other than
JDSU or any JDSU Affiliate) following the Distribution;

 

(iv)                             any issuance of stock by Holdings (or any
Holdings Affiliate) after the Distribution, including any issuance pursuant to
the exercise of employee stock options or other employment related arrangements
or the exercise of warrants, or change in ownership of stock in Holdings (or any
Holdings Affiliate) after the Distribution;

 

(v)                                 any action or omission by Holdings (or any
Holdings Affiliate) in breach of the covenants set forth herein, or in the
Separation and Distribution Agreement.

 

(c)                                  Representations.  Each of JDSU and Holdings
represents that, as of the date of this Agreement, neither it nor its Affiliates
know of any fact that may cause the Separation and Distribution to fail to
qualify under section 355 or section 368(a)(1)(D) of the Code.  Each of JDSU and

 

10

--------------------------------------------------------------------------------


 

Holdings further represents that (A) it has examined the Tax Opinion and
Officer’s Certificates prior to the date hereof and (B) subject to any
qualifications therein, all facts contained in such Tax Opinion or Officer’s
Certificates that concern or relate to such JDSU, Holdings or any member of its
Group is and, to the extent such facts relate to future events or circumstances,
will be, true, correct and complete.

 

4.2                               Continuing Covenants.

 

(a)                                 In General.  Each of JDSU (for itself and
each JDSU Affiliate) and Holdings (for itself and each Holdings Affiliate)
agrees (1) not to take any action reasonably expected to result in an increased
Tax liability to the other, a reduction in a Tax Asset of the other or an
increased liability to the other under this Agreement, and (2) to take any
action reasonably requested by the other that would reasonably be expected to
result in a Tax Benefit or avoid a Tax Detriment to the other, provided, in
either such case, that the taking or refraining to take such action does not
result in any additional cost not fully compensated for by the other party or
any other adverse effect to such party.  The parties hereby acknowledge that the
preceding sentence is not intended to limit, and therefore shall not apply to,
the rights of the parties with respect to matters otherwise covered by this
Agreement.

 

(b)                                 Holdings Restrictions.  Holdings agrees that
it will not knowingly take or fail to take, or permit any Holdings Affiliate to
knowingly take or fail to take, any action where such action or failure to act
would be inconsistent with any material, information, covenant or representation
that relates to facts or matters related to Holdings (or any Holdings Affiliate)
or within the control of Holdings and is contained in an Officer’s Certificate,
Tax Opinion  or Supplemental Tax Opinion (except where such material,
information, covenant or representation was not previously disclosed to
Holdings) other than as permitted in this Section 4.2.  For this purpose an
action is considered inconsistent with a representation if the representation
states that there is no plan or intention to take such action.  Holdings agrees
that it will not take (and it will cause the Holdings Affiliates to refrain from
taking) any position on a Tax Return that is inconsistent with the treatment of
the Separation and Distribution as transactions in which no income, gain, or
loss is recognized pursuant to sections 355 and 368(a)(1)(D) of the Code.

 

(c)                                  Certain Holdings Actions Following the
Distribution.  Holdings agrees that, during the two (2) year period following
the Distribution, without first obtaining, at Holdings’ own expense, a private
letter ruling (a “PLR”) from the IRS or supplemental opinion from Tax Adviser
that such action will not result in Separation Taxes (a “Supplemental Tax
Opinion”), unless JDSU and Holdings agree otherwise in writing, Holdings shall
not (1) sell all or substantially all of the assets of Holdings or any Holdings
Affiliate , (2) merge Holdings, or any Holdings Affiliate with another entity,
without regard to which party is the surviving entity (other than a merger with
another entity within the Holdings Group), (3) transfer any assets of Holdings
or Holdings Affiliate in a transaction described in section 351of the Code
(other than a transfer to a corporation which files a consolidated return with
Holdings and which is wholly-owned, directly or indirectly, by Holdings) or
subparagraph (C) or (D) of section 368(a)(1) of the Code, (4) issue stock of
Holdings or any Holdings Affiliate (or any instrument that is convertible or
exchangeable into any such stock) in an acquisition or public or private
offering (excluding any issuance pursuant to the exercise of employee stock
options or other employment related arrangements having customary terms and
conditions and that satisfy the requirements of Treasury Regulations section
1.355-7(d)(8), or any successor provision thereto), or (5) facilitate or
otherwise participate in any acquisition of stock in Holdings that would result
in any shareholder owning five percent (5%) or more of the outstanding stock of
Holdings.  Holdings (or any Holdings Affiliate) shall only undertake any of such
actions after JDSU’s receipt of such Supplemental Tax Opinion and pursuant to
the terms and conditions of any such Supplemental Tax Opinion or as otherwise
consented to in writing in advance by JDSU; provided, however, that if Holdings
contemplates entering into a transaction described in this section and Holdings
acknowledges in writing that it would have sole liability for any Separation
Taxes under Section 4.1(b) that might arise from such transaction and can
demonstrate to the

 

11

--------------------------------------------------------------------------------


 

reasonable satisfaction of JDSU that it can satisfy its liability for any such
Separation Taxes, JDSU shall consent to Holdings’ entering into such transaction
without further restriction; and provided, further, that in the event that JDSU
completes a transaction that results in a tax being imposed on JDSU under
Section 355(e) of the Code,  after such completion, Holdings shall no longer be
subject to the restrictions under clause (4) and clause (5) of the previous
sentence.  The Parties hereby agree that they will act in good faith to take all
reasonable steps necessary to amend this Section 4.2(c), from time to time, by
mutual agreement, to (i) add certain actions to the list contained herein, or
(ii) remove certain actions from the list contained herein, in either case, in
order to reflect any relevant change in law, regulation or administrative
interpretation occurring after the date of this Agreement.

 

(d)                                 Notice of Specified Transactions.  Not later
than three (3) days after the public announcement regarding any of the
transactions described in Section 4.2(c) (including a public announcement
regarding Holdings’ intent to enter into any such transaction) Holdings shall
provide written notice of such transaction to JDSU.

 

4.3                               Transfer Taxes.  JDSU and Holdings each shall
be responsible for any Transfer Taxes incurred by the JDSU Group and the
Holdings Group, respectively, as a result of the Contribution. If, under
applicable Law, both the JDSU Group and the Holdings Group are liable for
Transfer Taxes resulting from the Contribution, then JDSU and Holdings shall be
equally responsible for such Transfer Taxes.

 

4.4                               Allocation of Tax Items.  All Tax computations
for (1) any Pre-Distribution Periods ending on the Distribution Date and (2) the
immediately following taxable period of Holdings or any Holdings Affiliate,
shall be made pursuant to the principles of section 1.1502-76(b) of the Treasury
Regulations or of a corresponding provision under the laws of other
jurisdictions, as reasonably determined by JDSU, taking into account all
reasonable suggestions made by Holdings with respect thereto.  Any Tax Items
relating to the Separation and Distribution shall be treated, to the extent
permitted, as extraordinary items described in section 1.1502-76(b)(2)(ii)(C) of
the Treasury Regulations and shall (to the extent occurring on or prior to the
Distribution Date) be allocated to Pre- Distribution Periods, and any Taxes
related to such items shall be treated under section 1.1502-76(b)(2)(iv) of the
Treasury Regulations as relating to such extraordinary item and shall (to the
extent occurring on or prior to the Distribution Date) be allocated to
Pre-Distribution Periods.

 

4.5                               Allocation of Tax Assets.

 

(a)                                 In General.  In connection with the
Distribution, JDSU and Holdings have set forth on SCHEDULE 4.5(A) the Tax Assets
allocated to JDSU and Holdings, and each of JDSU and Holdings agrees that each
shall prepare all Tax Returns in a manner consistent with such allocation,
unless otherwise required by law.  The parties hereby agree that to the extent
that Tax Assets are not shown in SCHEDULE 4.5(A), such Tax Assets were incurred
by JDSU and shall remain with JDSU.

 

(b)                                 Earnings and Profits.  JDSU will advise
Holdings in writing of the decrease in JDSU earnings and profits attributable to
the Distribution under section 312(h) of the Code on or before the first
anniversary of the Distribution Date; provided, however, that JDSU shall provide
Holdings with estimates of such amounts (determined in accordance with past
practice) prior to such anniversary as reasonably requested by Holdings.

 

12

--------------------------------------------------------------------------------


 

Article V

 

EMPLOYEE WAGES

 

At JDSU’s request, the Holdings Group shall assume the Form W-2 and Form W-3
reporting obligations (including the filing of all forms necessary to comply
with magnetic media reporting requirements) of JDSU with respect to any employee
of the Holdings Business that Holdings or any Holdings Affiliate employs during
the calendar year which includes the Distribution Date consistent with the
procedures set forth in section 5 of Rev. Proc. 2004-53, 2004-34 I.R.B. 320.

 

Article VI

 

INDEMNIFICATION

 

6.1                               In General.  JDSU and each member of the JDSU
Group shall jointly and severally indemnify Holdings, each Holdings Affiliate,
and their respective directors, officers and employees, and hold them harmless
from and against any and all Taxes for which JDSU or any JDSU Affiliate is
liable under this Agreement and any loss, cost, damage or expense, including
reasonable attorneys’ fees and costs, that is attributable to, or results from,
the failure of JDSU, any JDSU Affiliate or any director, officer or employee to
make any payment required to be made under this Agreement.  Holdings and each
member of the Holdings Group shall jointly and severally indemnify JDSU, each
JDSU Affiliate, and their respective directors, officers and employees, and hold
them harmless from and against any and all Taxes for which Holdings or any
Holdings Affiliate is liable under this Agreement and any loss, cost, damage or
expense, including reasonable attorneys’ fees and costs, that is attributable
to, or results from, the failure of Holdings, any Holdings Affiliate or any
director, officer or employee to make any payment required to be made under this
Agreement.

 

6.2                               Inaccurate or Incomplete Information.  JDSU
and each member of the JDSU Group shall jointly and severally indemnify
Holdings, each Holdings Affiliate, and their respective directors, officers and
employees, and hold them harmless from and against any cost, fine, penalty, or
other expense of any kind attributable to the failure of JDSU or any JDSU
Affiliate in supplying Holdings or any Holdings Affiliate with inaccurate or
incomplete information, in connection with the preparation of any Tax Return. 
Holdings and each member of the Holdings Group shall jointly and severally
indemnify JDSU, each JDSU Affiliate, and their respective directors, officers
and employees, and hold them harmless from and against any cost, fine, penalty,
or other expenses of any kind attributable to the failure of Holdings or any
Holdings Affiliate in supplying JDSU or any JDSU Affiliate with inaccurate or
incomplete information, in connection with the preparation of any Tax Return.

 

6.3                               No Indemnification for Tax Items.  Nothing in
this Agreement shall be construed as a guarantee of the existence or amount of
any loss, credit, carryforward, basis or other Tax Item, whether past, present
or future, of JDSU, any JDSU Affiliate, Holdings or any Holdings Affiliate.  In
addition, for the avoidance of doubt, for purposes of determining any amount
owed between the parties hereto, all such determinations shall be made without
regard to any financial accounting tax asset or liability or other financial
accounting items.

 

Article VII

 

PAYMENTS

 

7.1                               Estimated Tax Payments.  Not later than ten
(10) business days after each Estimated Tax Installment Date with respect to a
taxable period for which a Consolidated Return or a Combined

 

13

--------------------------------------------------------------------------------


 

Return that includes a Holdings Separate Tax Amount will be filed, Holdings
shall pay to JDSU on behalf of the Holdings Group an amount equal to the amount
of any estimated Holdings Separate Tax Amount.

 

7.2                               True-Up Payments.  Not later than ten
(10) business days after filing a Tax Return, Holdings shall pay to JDSU, or
JDSU shall pay to Holdings, as appropriate, an amount equal to the difference,
if any, between the Holdings Separate Tax Amount and the aggregate amount paid
by Holdings with respect to such period under Section 7.1.

 

7.3                               Redetermination Amounts.  In the event of a
redetermination of any Tax Item reflected on any Consolidated Return or Combined
Return (other than Tax Items relating to Separation Taxes), as a result of a
refund of Taxes paid, a Final Determination or any settlement or compromise with
any Taxing Authority which in any such case would affect the Holdings Separate
Tax Amount, JDSU shall prepare a revised pro forma Tax Return in accordance with
Section 2.4(b) for the relevant taxable period reflecting the redetermination of
such Tax Item as a result of such refund, Final Determination, settlement or
compromise.  Holdings shall pay to JDSU, or JDSU shall pay to Holdings, as
appropriate, an amount equal to the difference, if any, between the Holdings
Separate Tax Amount reflected on such revised pro forma Tax Return and the
Holdings Separate Tax Amount for such period as originally computed pursuant to
this Agreement.

 

7.4                               Payments of Refunds and Credits.  If one party
receives a refund or credit of any Tax to which the other party is entitled
pursuant to Section 3.4, the party receiving such refund or credit shall pay to
the other party the amount of such refund or credit pursuant to Section 7.5.

 

7.5                               Payments Under This Agreement.  In the event
that one party (the “Owing Party”) is required to make a payment to another
party (the “Owed Party”) pursuant to this Agreement, then such payments shall be
made according to this Section 7.5.

 

(a)                                 In General.  All payments shall be made to
the Owed Party or to the appropriate Taxing Authority as specified by the Owed
Party within the time prescribed for payment in this Agreement, or if no period
is prescribed, within ten (10) days after delivery of written notice of payment
owing together with a computation of the amounts due.

 

(b)                                 Treatment of Payments.  Unless otherwise
required by any Final Determination, the parties agree that any payments made by
one party to another party pursuant to this Agreement (other than (i) payments
for the Holdings Separate Tax Amount for the Post-Distribution Period,
(ii) payments of After Tax Amounts pursuant to Section 7.5(d), and
(iii) payments of interest pursuant to Section 7.5(e)) shall be treated for all
Tax purposes as nontaxable payments (dividend distributions or capital
contributions, as the case may be) made immediately prior to the Distribution
and, accordingly, as not includible in the taxable income of the recipient or as
deductible by the payor.

 

(c)                                  Prompt Performance.  All actions required
to be taken (including payments) by any party under this Agreement shall be
performed within the time prescribed for performance in this Agreement, or if no
period is prescribed, such actions shall be performed promptly.

 

(d)                                 After Tax Amounts.  If pursuant to a Final
Determination it is determined that the receipt or accrual of any payment made
under this Agreement (other than payments of interest pursuant to
Section 7.5(e)) is subject to any Tax, the party making such payment shall be
liable for (a) the After Tax Amount with respect to such payment and
(b) interest at the rate described in Section 7.5(e) on the amount of such Tax
from the date such Tax accrues through the date of payment of such After Tax
Amount.  A party making a demand for a payment pursuant to this Agreement and
for a payment of an After Tax Amount with respect to such payment shall
separately specify and compute such After Tax

 

14

--------------------------------------------------------------------------------


 

Amount.  However, a party may choose not to specify an After Tax Amount in a
demand for payment pursuant to this Agreement without thereby being deemed to
have waived its right subsequently to demand an After Tax Amount with respect to
such payment.

 

(e)                                  Interest.  Payments pursuant to this
Agreement that are not made within the period prescribed in this Agreement (the
“Payment Period”) shall bear interest for the period from and including the date
immediately following the last date of the Payment Period through and including
the date of payment at a per annum rate equal to the applicable rate under
Section 6621 of the Code.  Such interest will be payable at the same time as the
payment to which it relates and shall be calculated on the basis of a year of
three hundred sixty-five (365) days and the actual number of days for which due.

 

Article VIII

 

TAX PROCEEDINGS

 

8.1                               In General.  Except as otherwise provided in
this Agreement, the party responsible for preparing and filing a Tax Return
pursuant to Article II (the “Filing Party”) shall have the exclusive right, in
its sole discretion, to control, contest, and represent the interests of JDSU,
any JDSU Affiliate, Holdings, and/or any Holdings Affiliate in any Audit
relating to such Tax Return and to resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Audit; provided, however, that for purposes of this
Section 8, Holdings shall be treated as the Filing Party for all Tax Returns of
foreign Holdings Affiliates.  The Filing Party’s rights shall extend to any
matter pertaining to the management and control of an Audit, including execution
of waivers, choice of forum, scheduling of conferences and the resolution of any
Tax Item.  Any costs incurred in handling, settling, or contesting an Audit
shall be borne by the Filing Party.

 

8.2                               Participation of non-Filing Party.  Except as
provided in Section 8.4, the non-Filing Party shall, at its own expense, have
control over decisions to resolve, settle or otherwise agree to any deficiency,
claim or adjustment with respect to any Sole Responsibility Item.

 

8.3                               Notice.  Within ten (10) days after a party
receives written notice of a proposed Audit adjustment that may give rise to an
indemnification obligation under this Agreement, such party shall give notice to
the other party of such issue (such notice shall contain factual information, to
the extent known, describing any asserted tax liability in reasonable detail),
and shall forward to the other party copies of all notices and material
communications with any Taxing Authority relating to such issue. 
Notwithstanding any provision in Section 9.12 to the contrary, if a party to
this Agreement fails to provide the other party notice as required by this
Section 8.3, and the failure results in a detriment to the other party then any
amount which the other party is otherwise required to pay pursuant to this
Agreement shall be reduced by the amount of such detriment.

 

8.4                               Control of Separation Tax Proceedings.   JDSU
shall have the exclusive right, in its sole discretion, to control, contest, and
represent the interests of JDSU, any JDSU Affiliate, Holdings, and/or any
Holdings Affiliate in any Audits relating to Separation Taxes and to resolve,
settle or agree to any deficiency, claim or adjustment proposed, asserted or
assessed in connection with or as a result of any such Audit.  JDSU’s rights
shall extend to any matter pertaining to the management and control of such
Audit, including execution of waivers, choice of forum, scheduling of
conferences and the resolution of any Tax Item.  Holdings may assume sole
control of any Audits relating to Separation Taxes if it acknowledges in writing
that it has sole liability for any Separation Taxes under Section 4.1(b) that
might arise in such Audit and can demonstrate to the reasonable satisfaction of
JDSU that it can satisfy its liability for any such Separation Taxes.  If
Holdings is unable to demonstrate to the reasonable satisfaction of JDSU that it
will be able to satisfy its liability for such Separation Taxes, but

 

15

--------------------------------------------------------------------------------


 

acknowledges in writing that it has sole liability for any Separation Taxes
under Section 4.1(b), Holdings and JDSU shall have joint control over the Audit.

 

Article IX

 

MISCELLANEOUS PROVISIONS

 

9.1                               Corporate Power; Facsimile Signatures.

 

(a)                                 Holdings, on behalf of itself and any
Holdings Affiliate, and JDSU, on behalf of itself and any JDSU Affiliate, hereby
represent as follows:

 

(i)                                    each such Person has the requisite
corporate power and authority and has taken all corporate action necessary in
order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby and thereby; and

 

(ii)                                this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms thereof.

 

(b)                                 Each party acknowledges that it and each
other party may execute this Agreement by facsimile, stamp or mechanical
signature, and that delivery of an executed counterpart of a signature page to
this Agreement (whether executed by manual, stamp or mechanical signature) by
facsimile or by email in portable document format (.pdf) shall be effective as
delivery of such executed counterpart of this Agreement.  Each party expressly
adopts and confirms each such facsimile, stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in .pdf) made in its respective name as if it were a manual signature
delivered in person, agrees that it will not assert that any such signature or
delivery is not adequate to bind such party to the same extent as if it were
signed manually and delivered in person and agrees that, at the reasonable
request of the other party at any time, it will as promptly as reasonably
practicable cause this Agreement to be manually executed (any such execution to
be as of the date of the initial date thereof) and delivered in person, by mail
or by courier.

 

9.2                               Cooperation and Separation of Information.

 

(a)                                 Cooperation.  Holdings and JDSU shall each
cooperate fully (and each shall cause its respective affiliates to cooperate
fully) with all reasonable requests from another party for information and
materials not otherwise available to the requesting party in connection with the
preparation and filing of Tax Returns, claims for refund, and Audits concerning
issues or other matters covered by this Agreement or in connection with the
determination of a liability for Taxes or a right to a refund of Taxes.  Such
cooperation shall include:

 

(i)                                    the retention until the expiration of the
applicable statute of limitations, and the provision upon request, of copies of
all Tax Returns, books, records (including information regarding ownership and
Tax basis of property), documentation and other information relating to the Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;

 

(ii)                                the execution of any document that may be
necessary or reasonably helpful in connection with any Tax Proceeding, or the
filing of a Tax Return or refund claim by a member of the JDSU Group or the
Holdings Group, including certification, to the best of a party’s knowledge, of
the accuracy and completeness of the information it has supplied; and

 

16

--------------------------------------------------------------------------------

 


 

(iii)                            the use of the party’s commercially reasonable
efforts to obtain any documentation that may be necessary or reasonably helpful
in connection with any of the foregoing.  Each party shall make its employees
and facilities available on a reasonable and mutually convenient basis in
connection with the foregoing matters.

 

(b)                                 Retention of Records.  Any party that is in
possession of documentation of JDSU (or any JDSU Affiliate) or Holdings (or any
Holdings Affiliate) relating to the Holdings Business, including books, records,
Tax Returns and all supporting schedules and information relating thereto (the
“Holdings Business Records”) shall retain such Holdings Business Records for a
period of seven (7) years following the Separation Date.  Thereafter, any party
wishing to dispose of Holdings Business Records in its possession (after the
expiration of the applicable statute of limitations), shall provide written
notice to the other party describing the documentation proposed to be destroyed
or disposed of sixty (60) business days prior to taking such action.  The other
party may arrange to take delivery of any or all of the documentation described
in the notice at its expense during the succeeding sixty (60) day period.

 

9.3                               Dispute Resolution.  Any dispute, controversy
or claim arising out of or relating to this Agreement or the validity,
interpretation, breach or termination thereof (a “Dispute”), shall be resolved
in accordance with the procedures set forth in this Section 9.3:

 

(a)                                 General Provisions.  All communications
between the parties or their representatives in connection with the attempted
resolution of any Dispute shall be deemed to have been delivered in furtherance
of a Dispute settlement and shall be exempt from discovery and production, and
shall not be admissible into evidence for any reason (whether as an admission or
otherwise), in any arbitral or other proceeding for the resolution of any
Dispute.

 

WITH RESPECT TO ANY DISPUTE TO WHICH THIS SECTION 9.3 APPLIES OR OTHERWISE IN
RESPECT OF THIS AGREEMENT, THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO
EXEMPLARY, SPECIAL, PUNITIVE, INDIRECT, REMOTE, SPECULATIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING IN RESPECT OF LOST PROFITS OR REVENUES), HOWEVER CAUSED AND
ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE), WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES (PROVIDED THAT LIABILITY FOR ANY
SUCH DAMAGES WITH RESPECT TO ANY THIRD PARTY CLAIM AND ANY STATUTORY PENALTIES
UNDER ENVIRONMENTAL LAW SHALL BE CONSIDERED DIRECT DAMAGES).

 

The specific procedures set forth in this Section 9.3, including the time limits
referenced therein, may be modified by agreement of both of the parties in
writing.  All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this
Section 9.3 are pending.  The parties will take any necessary or appropriate
action required to effectuate such tolling.  Unless otherwise agreed in writing,
the parties will continue to provide service and honor all other commitments
under this Agreement during the course of resolution of a Dispute pursuant to
the provisions of this Section 9.3 with respect to all matters not subject to
such Dispute.

 

(b)                                 Consideration by Senior Executives.  If a
Dispute is not resolved in the normal course of business at the operational
level, the parties shall attempt in good faith to resolve the Dispute by
negotiation among representatives of the parties at a senior level of management
of the parties.  Either party may initiate such executive negotiation process by
providing a written notice to the other (the “Initial Notice”).  Within thirty
(30) days after delivery of the Initial Notice, the receiving party shall submit
to the other a written response (the “Response”).  The Initial Notice and the
Response shall include (i) a statement of the Dispute and of each party’s
position and (ii) the name and title of the executive who will represent that
party and of any other Person who will accompany the executive.  The

 

17

--------------------------------------------------------------------------------


 

parties agree that such executives shall have full and complete authority to
resolve any Disputes submitted pursuant to this section (or paragraph).  Such
executives will meet in person or by teleconference or video conference within
sixty (60) days of the date of the Initial Notice to seek a resolution of the
Dispute.  In the event that the executives are unable to agree to a format for
such meeting, the meeting shall be convened by teleconference.  In the event
that the executives are unable to resolve such Dispute within ninety (90) days
of the date of the Initial Notice, the parties may seek any and all other
remedies as may be available to them at law or equity.

 

(c)                                  Mediation.  The parties may, by mutual
consent, select a mediator to aid the parties in their discussions and
negotiations.  Any opinion expressed by the mediator shall be strictly advisory
and shall not be binding on the parties, nor shall any opinion expressed by the
mediator be admissible in any arbitration proceeding.  Each party shall bear its
own fees, costs and expenses and an equal share of the expenses of the
mediation.  Each party shall designate a business executive to have full and
complete authority to resolve the Dispute and to represent its interests in the
mediation, and each party may, in its sole discretion, include any number of
other Representatives in the mediation process.

 

9.4                               Confidentiality.  The parties shall comply
with the confidentiality provisions in Section 5.4 of the SEPARATION AND
DISTRIBUTION AGREEMENT.

 

9.5                               Setoff.  All payments to be made by any party
under this Agreement may be netted against payments due to such party under this
Agreement, but otherwise shall be made without setoff, counterclaim or
withholding, all of which are hereby expressly waived.

 

9.6                               Governing Law; Submission to Jurisdiction;
Waiver of Trial.

 

(a)                                 This Agreement shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware
without giving effect to the principles of conflicts of law thereof.

 

(b)                                 Each party to this Agreement hereby
irrevocably (i) agrees that any Dispute shall be subject to the exclusive
jurisdiction of the state and federal courts located in the State of Delaware,
(ii) waives any claims of forum non conveniens, and agrees to submit to the
jurisdiction of such courts and (iii) agrees that service of any process,
summons, notice or document by U.S. registered mail to its respective address
set forth in Section 9.10 shall be effective service of process for any
litigation brought against it in any such court or for the taking of any other
acts as may be necessary or appropriate in order to effectuate any judgment of
said courts.

 

9.7                               Survival of Covenants.  Except as expressly
set forth in this Agreement, the covenants and other agreements contained in
this Agreement, and liability for the breach of any obligations contained herein
or therein, shall survive the Distribution.

 

9.8                               Waivers of Default.  A waiver by a party of
any default by the other party of any provision of this Agreement shall not be
deemed a waiver by the waiving party of any subsequent or other default, nor
shall it prejudice the rights of the waiving party.  No failure or delay by a
party in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
prejudice any other or further exercise thereof or the exercise of any other
right, power or privilege.  No waiver by any party of any provision of this
Agreement shall be effective unless explicitly set forth in writing and executed
by the party so waiving.

 

9.9                               Force Majeure.  No party (or any Person acting
on its behalf) shall have any liability or responsibility for failure to fulfill
any obligation (other than a payment obligation) under this Agreement

 

18

--------------------------------------------------------------------------------


 

so long as and to the extent to which the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure.  A party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event, (a) notify the
other parties of the nature and extent of any such Force Majeure condition and
(b) use due diligence to remove any such causes and resume performance under
this Agreement as soon as feasible.

 

9.10                        Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this section):

 

If to JDSU, to:

 

JDS Uniphase Corporation

430 North McCarthy Blvd

Milpitas, California, USA

95035

Attention:  General Counsel

Email:

 

with a copy to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303-2215

Attention: Ed Batts

Facsimile:

Email:

 

If to Holdings or any Holdings Affiliate, to:

 

Lumentum Holdings Inc.

400 North McCarthy Blvd

Milpitas, California USA

95035

Attention:  General Counsel

Email:

 

with a copy to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303-2215

Attention: Ed Batts

Facsimile:

Email:

 

19

--------------------------------------------------------------------------------


 

9.11                        Termination.  Notwithstanding any provision to the
contrary, this Agreement may be terminated and the Distribution abandoned at any
time prior to the Distribution Effective Time by and in the sole discretion of
JDSU without the prior approval of any Person, including Holdings.  In the event
of such termination, this Agreement shall become void and no party, or any of
its officers and directors shall have any liability to any Person by reason of
this Agreement.  After the Distribution Effective Time, this Agreement may not
be terminated except by an agreement in writing signed by each of the parties.

 

9.12                        Changes in Law.

 

(a)  Any reference to a provision of the Code or a law of another jurisdiction
shall include a reference to any applicable successor provision or law.

 

(b)  If, due to any change in applicable law or regulations or their
interpretation by any court of law or other governing body having jurisdiction
subsequent to the date of this Agreement, performance of any provision of this
Agreement or any transaction contemplated thereby shall become impracticable or
impossible, the parties hereto shall use their commercially reasonable efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

 

9.13                        Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced under any Law
or as a matter of public policy, all other conditions and provisions of this
Agreement shall remain in full force and effect.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

9.14                        Entire Agreement.  Except as otherwise expressly
provided in this Agreement, this Agreement constitutes the entire agreement of
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and undertakings, both written and oral, between or on
behalf of the parties with respect to the subject matter of this Agreement.

 

9.15                        Assignment; No Third-Party Beneficiaries.  This
Agreement shall not be assigned by any party without the prior written consent
of the other party, except that a party may assign any or all of its rights and
obligations under this Agreement in connection with a sale or disposition of any
assets or entities or lines of business of such party or in connection with a
merger transaction in which such party is not the surviving entity; provided,
however, that, in each case, no such assignment shall release such party from
any liability or obligation under this Agreement nor change any of the steps in
this Agreement, and the surviving entity of any merger or the transferee of such
assets or businesses shall agree in writing to be bound by the terms of this
Agreement as if named as a party hereto.  The provisions of this Agreement and
the obligations and rights under this Agreement shall be binding upon, inure to
the benefit of and be enforceable by (and against) the parties and their
respective successors and permitted transferees and assigns.  This Agreement is
for the sole benefit of the parties to this Agreement and their permitted
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

9.16                        Specific Performance.  In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the party or parties who are or are to be thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief (on an interim or permanent basis) of its rights under this Agreement, in
addition to any and all other rights

 

20

--------------------------------------------------------------------------------


 

and remedies at law or in equity, and all such rights and remedies shall be
cumulative.  The parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by each of the parties.

 

9.17                        Amendment.  No provision of this Agreement may be
amended or modified except by a written instrument signed by each of the parties
to this Agreement.

 

9.18                        Rules of Construction.  Interpretation of this
Agreement shall be governed by the following rules of construction:  (a) words
in the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires,
(b) references to the terms “Article,” “Section,” “paragraph,” “clause,”
“Exhibit” and “Schedule” are references to the Articles, Sections, paragraphs,
clauses, Exhibits and Schedules of this Agreement unless otherwise specified,
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including the Schedules and Exhibits
hereto, (d) references to “$” shall mean U.S. dollars, (e) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified, (f) the word “or” shall not be
exclusive, (g) references to “written” or “in writing” include in electronic
form, (h) unless the context requires otherwise, references to “party” shall
mean JDSU or Holdings, as appropriate, and references to “parties” shall mean
JDSU and Holdings, (i) provisions shall apply, when appropriate, to successive
events and transactions, (j) the table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement, (k) JDSU and Holdings have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or burdening either party by virtue of the authorship
of any of the provisions in this Agreement or any interim drafts of this
Agreement, and (l) a reference to any Person includes such Person’s successors
and permitted assigns.

 

9.19                        Counterparts.  This Agreement may be executed in one
(1) or more counterparts, and by each party in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or .pdf shall be
as effective as delivery of a manually executed counterpart of this Agreement.

 

9.20                        Item 10 and Item 11 in SCHEDULE 2.3(A)(I) to the
CONTRIBUTION AGREEMENT.  Notwithstanding anything set forth in this Agreement to
the contrary, the Tax allocation set forth in this Agreement is subject to Item
10 and Item 11 in SCHEDULE 2.3(A)(I) to the CONTRIBUTION AGREEMENT.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

 

 

JDS UNIPHASE CORPORATION

 

ON BEHALF OF ITSELF AND EACH OF THE JDSU AFFILIATES

 

 

 

 

 

By:

/s/ Tom Waechter

 

Name:  Tom Waechter

 

Title:  Chief Executive Officer

 

 

 

 

 

LUMENTUM HOLDINGS INC.

 

ON BEHALF OF ITSELF AND EACH OF THE HOLDINGS AFFILIATES

 

 

 

 

 

By:

/s/ Alan Lowe

 

Name:  Alan Lowe

 

Title:  Chief Executive Officer

 

--------------------------------------------------------------------------------

 